 



Exhibit 10.7
AMENDED AND RESTATED
SUBSCRIPTION AGREEMENT
December 26, 2007
To the Board of Directors of
Atlas Acquisition Holdings Corp.:
Gentlemen:
     The undersigned hereby subscribes for and agrees to purchase [___] warrants
(the “Insider Warrants”) at $1.00 per Insider Warrant, of Atlas Acquisition
Holdings Corp., a Delaware corporation (the “Company”), for an aggregate
purchase price of $[___] (the “Purchase Price”). Each Warrant is exercisable for
one share of the Company’s common stock, par value $0.001 per share, (“Common
Stock”), at an exercise price of $7.00 per share. The purchase and issuance of
the Insider Warrants shall occur simultaneously with the consummation of the
Company’s initial public offering of securities (“IPO”) which is being
underwritten by Lazard Capital Markets LLC (“Lazard”) and Morgan Stanley & Co.
Incorporated (“Morgan Stanley” and, together with Lazard, the “Underwriters”).
The Insider Warrants will be sold to the undersigned on a private placement
basis and not as part of the IPO (the “Offering”).
     At least 24 hours prior to the effective date of the registration statement
filed by the Company in connection with the IPO (the “Registration Statement”),
the undersigned shall deliver the Purchase Price to Bank of America to hold in
an account until the Company consummates the IPO. Simultaneously with the
consummation of the IPO, Bank of America shall deposit the Purchase Price,
without interest or deduction, into the trust fund established by the Company
for the benefit of the Company’s public stockholders as described in the
Registration Statement, pursuant to the terms of an escrow agreement to be
entered into between the Company and Bank of America. Simultaneously with the
consummation of the IPO, the Company shall issue to the undersigned a warrant
certificate or certificates (or, if not certificated, provide documentation
reflecting the registration in the name of the undersigned on the warrant
ledgers of the Company) representing such fully paid and non-assessable Insider
Warrants. In the event that the IPO is not consummated within 14 days of the
date the Purchase Price is delivered to Bank of America, Bank of America shall
return the Purchase Price to the undersigned, without interest or deduction.
     The undersigned represents and warrants that he has been advised that the
Insider Warrants have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”); that he is acquiring the Insider Warrants for
his account for investment purposes only; that he has no present intention of
selling or otherwise disposing of the Insider Warrants in violation of the
securities laws of the United States; that he is an “accredited investor” as
defined by Rule 501 of Regulation D promulgated under the Securities Act; and
that he is familiar with the proposed business, management, financial condition,
and affairs of the Company.

1



--------------------------------------------------------------------------------



 



     The undersigned agrees that he shall not sell or transfer the Insider
Warrants (except to employees of Promethean Investments LLP or to the Company’s
directors or special advisors at the same cost per Insider Warrant originally
paid by the undersigned and upon execution of an agreement by the transferee to
be bound by the restrictions contained in this paragraph) until 90 days after
the date on which the Company consummates a merger, capital stock exchange,
asset acquisition, or other similar business combination with an operating
business (as more fully described in the Registration Statement) (a “Business
Combination”) and acknowledges that the certificates for such Insider Warrants
shall contain a legend indicating such restriction on transferability (in
addition to any other legend which may be required by other agreements between
the parties hereto). Such legend will be in substantially the following form:

      “THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE
SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANT) HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH
ACT AND LAWS.”         “THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE
(INCLUDING THE SECURITIES ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER AND THE TERMS AND CONDITIONS SET FORTH IN
THE WARRANT AGREEMENT DATED AS OF JANUARY 24, 2008, BY AND BETWEEN THE COMPANY
AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”). COPIES OF SUCH AGREEMENT MAY BE
OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”

     In connection with the Warrants purchased pursuant to this Agreement, the
undersigned hereby waives any and all right, title, interest, or claim of any
kind in or to any liquidating distributions by the Company in the event of a
liquidation of the Company upon the Company’s failure to timely complete a
Business Combination. For purposes of clarity, in the event the undersigned
purchases shares of Common Stock in the IPO or in the aftermarket, any
additional shares so purchased shall be eligible to receive any liquidating
distributions by the Company. Notwithstanding the foregoing, the undersigned
acknowledges and agrees that any such shares of Common Stock purchased by the
undersigned prior to this private placement or pursuant to an exercise of
Warrants purchased in this private placement will be voted in accordance with
the majority of the shares voted by the public stockholders.

2



--------------------------------------------------------------------------------



 



     The undersigned acknowledges that the Warrants shall be forfeited to the
Company in the event that the Company does not consummate a Business Combination
within 24 months from the consummation of the IPO.
     The undersigned understands and acknowledges that an exemption from the
registration requirements of the Securities Act requires that there be no
general solicitation of purchasers of the Warrants. In this regard, if the
offering of the units in the Company’s IPO were deemed to be a general
solicitation with respect to the Warrants, the offer and sale of such Warrants
may not be exempt from registration and, if not, the undersigned may have a
right to rescind its purchase of the Warrants. In order to facilitate the
completion of the Offering and in order to protect the Company, its
stockholders, and the trust account from claims that may adversely affect the
Company or the interests of its stockholders, the undersigned hereby agrees to
waive, to the maximum extent permitted by applicable law, any claims, right to
sue, or rights in law or arbitration, as the case may be, to seek rescission of
its purchase of the Warrants. The undersigned acknowledges and agrees that this
waiver is being made in order to induce the Company to sell the Warrants to the
undersigned. The undersigned agrees that the foregoing waiver of rescission
rights shall apply to any and all known or unknown actions, causes of action,
suits, claims, or proceedings (collectively, “Claims”) and related losses,
costs, penalties, fees, liabilities, and damages, whether compensatory,
consequential, or exemplary, and expenses in connection therewith, including
reasonable attorneys’ and expert witness fees and disbursements and all other
expenses reasonably incurred in investigating, preparing, or defending against
any Claims, whether pending or threatened, in connection with any present or
future actual or asserted right to rescind the purchase of the Warrants
hereunder or relating to the purchase of the Warrants and the transactions
contemplated hereby.
     The undersigned acknowledges that the Warrants are similar to the warrants
included in the units offered in the IPO, except that: (i) they are not being
registered in the Registration Statement and therefore shall not be freely
tradeable until 90 days have passed from the consummation of a Business
Combination and (ii) they are not redeemable so long as they are held by the
initial holder thereof (or any of their permitted transferees). The shares of
Common Stock to be issued upon exercise of the Warrants (the “Warrant Shares”)
will be granted certain registration rights. In addition, in the event that a
registration statement with respect to the Warrant Shares is not effective under
the Securities Act, the undersigned shall not be entitled to exercise the
Warrants and such Warrants may have no value and expire worthless. The
undersigned acknowledges that in no event will the Company be required to net
cash settle the Warrant exercise.

3



--------------------------------------------------------------------------------



 



     The Company hereby acknowledges and agrees that so long as the Insider
Warrants are held by the undersigned or his affiliates and permitted
transferees, (i) the Insider Warrants will not be redeemable by the Company and
(ii) the Insider Warrants may be exercised on a cashless basis by surrendering
such Insider Warrants for that number of shares of Common Stock equal to the
quotient obtained by dividing (x) the product of the number of shares of Common
Stock underlying the Insider Warrants, multiplied by the difference between the
exercise price of the Insider Warrants and the “Fair Market Value” (as defined
below) by (y) the Fair Market Value. The “Fair Market Value” shall mean the
average reported last sale price of the Company’s Common Stock for the five
trading days ending on the trading day prior to the date on which the Insider
Warrants are exercised.
     The terms of this agreement and the restrictions on transfers with respect
to the Insider Warrants may not be amended without the prior written consent of
Lazard and Morgan Stanley.

            Very truly yours,
         

          Agreed to:
Atlas Acquisition Holdings Corp.
      By:   /s/ James N. Hauslein        Name:   James N. Hauslein      
Title:   Chairman of the Board and Chief Executive Officer  

          Bank of America
      By:   /s/ Mark A. Gonzalez        Name:   Mark A. Gonzalez        Title:  
Vice President       

          Lazard Capital Markets LLC
      By:   /s/ David G. McMillan, Jr.        Name:   David G. McMillan, Jr.   
    Title:   Managing Director       

          Morgan Stanley & Co. Incorporated
      By:   /s/ Robyn Maslynsky        Name:   Robyn Maslynsky        Title:  
Vice President       

4



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.7
The form of Amended and Restated Subscription Agreement was executed by the
following persons or entities:
James N. Hauslein
Elephant North America Limited
Promethean plc
Harbour Ltd., as nominee of Michael T. Biddulph
Harbour Ltd., as nominee of Michael W. Burt
Harbour Ltd., as nominee of Sir Peter Burt

 